The opinion of the court was delivered, July 2d 1868, by
Thompson, C. J.
The argument for the plaintiff in error overlooks the distinction between solemn contracts inter partes, in writing, executed and delivered, and receipts, the acknowledgment of one party only. The authorities cited apply to the former exclusively, and show that they are not to be altered or varied by parol, except for fraud, accident or mistake. But this case belongs to the latter description, and is governed by different principles. Receipts when mere acknowledgments of delivery or payment, are but primá. facie evidence of the facts and not conclusive, and therefore these facts may be contradicted by oral testimony: 1 Greenl. on Ev. § 305. The instances in our books, in which this rule has been applied are too numerous to be cited, but among them, see 3 S. & R. 355; 1 W. & S. 321; 5 Barr 151; 1 Harris 46 and 62; 8 Barr 264; 2 Jones 236; 2 Wright 294. The testimony complained of, showed what the words of the receipt applied to. This was proper in order to prevent a fraudulent use of the receipt. It disclosed that it was delivered for one purpose, while the attempt was to pervert it to another. Law, in our equitable administration of it, is as efficient to prevent the fraudulent use of an instrument, as is equity to restrain it. The cases of Dutton v. Tilden, 1 Harris 46, Park v. Chadwick, 8 S. & W. 96, Grans v. Renshaw, 7 Barr 117, 9 Id. 275, cited by the counsel for the defendant very conclusively establish this. On both grounds the testimony was properly admissible, and if credible, which the jury thought it was, served to defeat a fraudulent use of the receipt.
We see nothing wrong in the record, and the judgment must be affirmed.